DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the first amendment to non-final filed on July 26, 2022.
Claims 1, 10, and 20 have been amended and are hereby entered.
Claims 1–20 are currently pending and have been examined.
This action is made FINAL.
Response to Amendment
The amendment filed July 26, 2022 has been entered.  Claims 1–20 remain pending in the application.
Information Disclosure Statement
The Information Disclosure Statements submitted on June 7, 2022 and September 14, 2022 have been considered.  Initialed copies of the Forms 1449 are enclosed herewith.
Claim Rejections-35 USC § 101
The following is a quotation of 35 U.S.C. 101:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Claims 1–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
First of all, claims must be directed to one or more of the following statutory categories: a process, a machine, a manufacture, or a composition of matter.  Claims 1–9 are directed to a process (“A method”), and claims 10–20 are directed to a machine (“A system” and “A non-transitory computer readable medium”).  Thus, claims 1–20 satisfy Step One because they are all within one of the four statutory categories of eligible subject matter.
Claims 1–20, however, are directed to an abstract idea without significantly more.  For claim 20, the specific limitations that recite an abstract idea are:
receive . . . applicant information with respect to an application for applicant financing for a product with at least one lender, along with a request for prequalification . . .;
receive . . . one or more rule sets or executable logic for prequalifying an applicant from the at least one lender . . .;
 . . . the rule sets or executable logic and applicant information, by at least one lender-specific broker for the at least one lender, wherein each one of the at least one lender-specific brokers corresponds to a particular lender of the at least one lender;
apply the one or more rule sets or executable logic to the applicant information to assess applicant prequalification for each lender of the at least one lender, to assess product eligibility for an applicant in lending from the at least one lender to purchase a particular product, and to further, if the applicant is found to prequalify for a lender and the product is eligible under a product eligibility process, assess pricing information in determining the terms for a loan offer;
generate . . . outputs autonomously in a lender-agnostic format by the at least one lender-specific broker . . . based on the assessments . . ..
The claims, therefore, recite performing a loan transaction through a secure system, which is the abstract idea of methods of organizing human activity because they recite a commercial interaction and the fundamental economic practice of mitigating risk.  The additional elements of the claims are various generic computer components to implement this abstract idea (“server”, “jailed and self-contained environment”, “server”, “vault”, “encrypted”, “key”, “routing component”, “application”, “decrypting”, “application protocol interface (API)”, “data repository”, “loan origination system”, “memory”, “graphic user interface (GUI)”, and “non-transitory computer readable medium”).
The additional elements are not integrated into a practical application because the invention merely applies the abstract idea to generic computer technology, using the computer to send and receive data securely.  Claim 1 does recite a more specific technology—a jailed and self-contained environment comprising a vault—but, again, this is merely being used as a tool to implement the abstract idea of a loan transaction.  The self-contained environment merely provides an alternative means for securing the lender data, rather than improving the technology itself in any way.  Because the invention is using the computer simply as a tool to perform the abstract idea on, the judicial exception is not integrated into a practical application.  
Finally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements are at a high level of generality such that they amount to no more than mere instructions to apply the abstract idea using generic components.  Because merely “applying” the exception using generic computer components cannot provide an inventive concept, claim 20 is not patent eligible.
Independent claims 1 and 10 are rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent system claim 20.  There are no additional elements recited in these claims other than the generic computer parts discussed above.  The only differences are that the features of claim 20 are implemented by a method in claim 1 and performed by a system in claim 10.  Thus, because the same analysis should be used for all categories of claims, claims 1 and 10 are also not patent eligible.  See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014).
Dependent claims 2–9 and 11–19 have been given the full two part analysis, analyzing the additional limitations both individually and in combination.  The dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101.  
For claim 2, the additional recited limitations of this claim merely further narrow the abstract idea discussed above.  This dependent claim only narrows the requesting recited in claim 1 by further specifying that the transaction is a loan transaction.  The limitations of this claim fail to integrate the abstract idea into a practical application because this claim does not introduce additional elements other than the generic components discussed above.  This dependent claim, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of this dependent claim fails to establish that the claim provides an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 3 and 15, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the loan transaction recited in claims 1 and 10 by further specifying how the rule sets are edited—“each lender may access and manipulate or edit only their respective rule sets” and “make corresponding changes to rules or executable logic in the lender confidential data repository”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 4 and 14, the additional limitations of these claims merely recite additional steps that amount to no more than insignificant extra-solution activity.  These claims recite recording rule set data in a repository.  The limitations of these claims fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data gathering, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328–29 (Fed. Cir. 2017)).  Finally, the additional recited limitations of the dependent claims fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity.  See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015)).
For claims 5 and 17, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the loan transaction recited in claims 1 and 10 by further specifying how prequalification is determined—“the one or more rule sets or executable logic is applied to the applicant information to assess applicant prequalification or product eligibility”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 6 and 18, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the loan transaction recited in claims 1 and 10 by further specifying the information and request—“modify the applicant information and prequalification request to match required lender parameters”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claim 7, the additional limitations of this claim merely recite additional steps that amount to no more than insignificant extra-solution activity.  This claim recites sending an output response from a prequalification assessment.  The limitations of this claim fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data outputting, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354–55 (Fed. Cir. 2016)).  Finally, the additional recited limitations of this dependent claim fail to amount to significantly more than the judicial exception because the courts have found mere data outputting to be well-understood, routine, and conventional activity.  See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015)).
For claims 8 and 19, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the loan transaction recited in claims 1 and 10 by further specifying the output response that is returned—“encrypting said returned output response in a universal non-lender specific format”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 9 and 16, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the loan transaction recited in claims 1 and 10 by further specifying the rule sets—“boolean logic or machine-learning logic”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  Claims 9 and 16 do introduce more specific technology—machine-learning logic—but again, this is merely being used as a generic tool to implement the abstract idea above.  The machine-learning only provides an alternative means for assessing loan eligibility, rather than creating any type of improvement to the machine-learning technology itself in any way.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claim 11, the additional limitations of this claim merely recite additional steps that amount to no more than insignificant extra-solution activity.  This claim recites receiving applicant information through an interface.  The limitations of this claim fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data gathering, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328–29 (Fed. Cir. 2017)).  Finally, the additional recited limitations of the dependent claim fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity.  See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015)).
For claims 12 and 13, the additional limitations of these claims merely recite additional steps that amount to no more than insignificant extra-solution activity.  These claims recite displaying outputs on an interface.  The limitations of these claims fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data outputting, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354–55 (Fed. Cir. 2016)).  Finally, the additional recited limitations of these dependent claims fail to amount to significantly more than the judicial exception because the courts have found mere data outputting to be well-understood, routine, and conventional activity.  See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015)).
Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1)	Determining the scope and contents of the prior art.
(2)	Ascertaining the differences between the prior art and the claims at issue.
(3)	Resolving the level of ordinary skill in the pertinent art.
(4)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1–20 are rejected under 35 U.S.C. 103 as being unpatentable over Nice et al., U.S. Patent App. No. 2006/0178983 (“Nice”) in view of Thomas, U.S. Patent App. No. 2019/0333142 (“Thomas”); Srivastava et al., U.S. Patent App. No. 2020/0311808 (“Srivastava”); and Raduchel, U.S. Patent App. No. 2016/0050272 (“Raduchel”).
For claim 1, Nice teaches:
A method comprising (¶ 54: computer program stored on storage medium for execution by computer system):
receiving, at a server, one or more rule sets or executable logic from each of at least one entity (¶ 39: loan criteria received);
storing the one or more rule sets or executable logic (¶ 39: loan criteria received) . . .;
receiving, at the server, a request from a particular user via a user-facing application, the request relating to an inquiry associated with a product provided by each of the at least one entity, a response to the inquiry being determined autonomously for a respective entity based on the respective rule sets or executable logic for each respective entity (¶ 29: web interface for prequalification request; ¶ 31: borrower information with request application encrypted; ¶ 46: user may use system);
applying, autonomously by the at least one entity-specific routing component for each respective entity, one or more rule sets or executable logic to determine a respective response to the inquiry (¶ 33: borrower information matched with lender criteria; ¶ 51-52: terms decided after prequalification);
 . . . an entity-agnostic format by the at least one entity-specific routing component (¶ 42: lender information can be any format) . . ..
Nice does not teach: the one or more rule sets or executable logic being encrypted with an entity-specific key upon receipt of the one or more rule sets or executable logic for each such entity, or encrypted at a predetermined later time for each such entity, with an entity-specific key; in a jailed and self-contained environment comprising a vault within the server . . . wherein the rule sets or executable logic for each such entity are accessible in the jailed and self-contained environment by at least one entity-specific routing component dedicated for each such entity; decrypting autonomously, . . . the rule sets or executable logic for one or more of the at least one entities, by at least one entity-specific routing component for the respective at least one entity, wherein each one of the at least one entity-specific routing components corresponds to a particular entity of the at least one entity; generating encrypted outputs autonomously . . . within the jailed and self-contained environment based on the respective responses; and transmitting said encrypted outputs from said server through an application protocol interface, sending the encrypted outputs onwards toward the user-facing application with segregated user sessions, and decrypting the outputs only in a particular user session of said application, such that the contents of the decrypted outputs are only visible to the particular user.
	Thomas, however, teaches:
the one or more rule sets or executable logic being encrypted with an entity-specific key upon receipt of the one or more rule sets or executable logic for each such entity, or encrypted at a predetermined later time for each such entity, with an entity-specific key (¶ 45: loan criteria encrypted with lender private key).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the lender matching in Nice by adding the encrypted lender interface from Thomas.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of reducing the burdens on applicants with loan applications—a benefit explicitly disclosed by Thomas (¶ 5: challenge of automating loan processing without damaging applicant credit or placing other burdens; ¶ 6: invention addresses issues in part through cryptographic tokens on blockchain).
The combination of Nice and Thomas does not teach: in a jailed and self-contained environment comprising a vault within the server . . . wherein the rule sets or executable logic for each such entity are accessible in the jailed and self-contained environment by at least one entity-specific routing component dedicated for each such entity; decrypting autonomously, . . . the rule sets or executable logic for one or more of the at least one entities, by at least one entity-specific routing component for the respective at least one entity, wherein each one of the at least one entity-specific routing components corresponds to a particular entity of the at least one entity; generating encrypted outputs autonomously . . . within the jailed and self-contained environment based on the respective responses; and transmitting said encrypted outputs from said server through an application protocol interface, sending the encrypted outputs onwards toward the user-facing application with segregated user sessions, and decrypting the outputs only in a particular user session of said application, such that the contents of the decrypted outputs are only visible to the particular user.
	Srivastava, however, teaches:
decrypting autonomously, . . . the rule sets or executable logic for one or more of the at least one entities, by at least one entity-specific routing component for the respective at least one entity, wherein each one of the at least one entity-specific routing components corresponds to a particular entity of the at least one entity (¶ 86: decrypt information);
generating encrypted outputs autonomously . . . within the jailed and self-contained environment based on the respective responses (¶ 90: encrypted customer data); and
transmitting said encrypted outputs from said server through an application protocol interface, sending the encrypted outputs onwards toward the user-facing application with segregated user sessions, and decrypting the outputs only in a particular user session of said application, such that the contents of the decrypted outputs are only visible to the particular user (¶ 91: information decrypted for sending to customer).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the lender matching in Nice by adding the encrypted lender interface in Thomas by adding the encrypted data from Srivastava.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of protecting consumer information in lending transactions—a benefit explicitly disclosed by Srivastava (¶ 4–5: issue of sensitive information disclosure in lending markets; ¶ 8: invention addresses issue in part through encryptions).  Nice, Thomas, and Srivastava are all related to loan transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more secure by combining these methods together.
The combination of Nice, Thomas, and Srivastava does not teach: in a jailed and self-contained environment comprising a vault within the server . . . wherein the rule sets or executable logic for each such entity are accessible in the jailed and self-contained environment by at least one entity-specific routing component dedicated for each such entity; inside of a jailed and self-contained environment in the server.
	Raduchel, however, teaches:
in a jailed and self-contained environment comprising a vault within the server . . . wherein the rule sets or executable logic for each such entity are accessible in the jailed and self-contained environment by at least one entity-specific routing component dedicated for each such entity (¶ 28: containers, or jails, for multiple isolated user space);
inside of the jailed and self-contained environment in the server (¶ 28: containers, or jails, for multiple isolated user space).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the lender matching in Nice, the encrypted lender interface in Thomas, and the encrypted data in Srivastava by adding the containers from Raduchel.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of protecting user privacy information—a benefit explicitly disclosed by Raduchel (¶ 29: containers may be used in environments where privacy desired; ¶ 30: one such environment is protection against loss of personal information on mortgage loan applications).
For claim 2, Nice, Thomas, Srivastava, and Raduchel teach all the limitations of claim 1 above, and Nice further teaches:
The method of claim 1, further wherein: each entity corresponds to a lender (¶ 20: lenders);
each entity-specific routing component corresponds to a lender-specific broker dedicated for a particular lender (¶ 26: brokers);
the product is a loan provided by a lender (¶ 29: loan prequalification); . . .
the request is for lender prequalification (¶ 29: loan prequalification);
the inquiry to which the request relates is for applicant financing of a commodity with at least one lender (¶ 29: loan prequalification);
the one or more rule sets or executable logic for each entity comprise one or more rule sets or executable logic for prequalifying an applicant (¶ 29: loan prequalification) . . .; and
wherein to determine a respective response to the inquiry, the at least one lender-specific broker for each respective lender applies one or more rule sets or executable logic to applicant information which is submitted along with the inquiry, to assess applicant prequalification for each lender of the at least one lender of the inquiry, product eligibility for an applicant in lending from the at least one lender to purchase a particular product, and to further, if the applicant is found to prequalify for a lender and the product is eligible under a product eligibility process for the lender, assess pricing information to determine the terms for a loan offer (¶ 33: borrower information matched with lender criteria; ¶ 51–52: terms decided after prequalification).
Nice does not teach: each entity-specific key corresponds to a lender-specific key dedicated for a particular lender; and which are stored inside of the jailed and self-contained environment in a lender confidential data repository
	Thomas, however, teaches:
each entity-specific key corresponds to a lender-specific key dedicated for a particular lender (¶ 20: lender database encrypted).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the lender matching in Nice, the containers in Raduchel, and the encrypted data in Srivastava by adding the lender encryption from Thomas.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of reducing the burdens on applicants with loan applications—a benefit explicitly disclosed by Thomas (¶ 5: challenge of automating loan processing without damaging applicant credit or placing other burdens; ¶ 6: invention addresses issues in part through cryptographic tokens on blockchain).  Nice, Thomas, and Srivastava are all related to loan transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient by combining these methods together.
The combination of Nice, Thomas, and Srivastava does not teach: which are stored inside of the jailed and self-contained environment in a lender confidential data repository.
	Raduchel, however, teaches:
which are stored inside of the jailed and self-contained environment in a lender confidential data repository (¶ 28: containers, or jails, for multiple isolated user space).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the lender matching in Nice, the encrypted lender interface in Thomas, and the encrypted data in Srivastava by adding the containers from Raduchel.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of protecting user privacy information—a benefit explicitly disclosed by Raduchel (¶ 29: containers may be used in environments where privacy desired; ¶ 30: one such environment is protection against loss of personal information on mortgage loan applications).
For claim 3, Nice, Thomas, Srivastava, and Raduchel teach all the limitations of claim 2 above, and Thomas further teaches:
The method of claim 2, further wherein each lender may access and manipulate or edit only their respective rule sets or executable logic within the jailed and self-contained environment, and not that of any other lender, for prequalifying an applicant through a lender portal application user interface, wherein once any editing by a lender of their respective rule sets or executable logic takes place in the lender portal application user interface, a lender confidential data service is automatically called to make corresponding changes to rules or executable logic in the lender confidential data repository for that lender (¶ 68: private key for private access to lenders).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the lender matching in Nice, the containers in Raduchel, and the encrypted data in Srivastava by adding the private key from Thomas.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of reducing the burdens on applicants with loan applications—a benefit explicitly disclosed by Thomas (¶ 5: challenge of automating loan processing without damaging applicant credit or placing other burdens; ¶ 6: invention addresses issues in part through cryptographic tokens on blockchain).  Nice, Thomas, and Srivastava are all related to loan transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient by combining these methods together.
For claim 4, Nice, Thomas, Srivastava, and Raduchel teach all the limitations of claim 2 above, and Thomas further teaches:
The method of claim 2, further comprising: logging the details of the one or more rule sets or executable logic that are executed in an audit repository stored inside of the jailed and self-contained environment (¶ 45: loan criteria stored in encrypted environment).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the lender matching in Nice, the containers in Raduchel, and the encrypted data in Srivastava by adding the encryption from Thomas.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of reducing the burdens on applicants with loan applications—a benefit explicitly disclosed by Thomas (¶ 5: challenge of automating loan processing without damaging applicant credit or placing other burdens; ¶ 6: invention addresses issues in part through cryptographic tokens on blockchain).  Nice, Thomas, and Srivastava are all related to loan transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient by combining these methods together.
For claim 5, Nice, Thomas, Srivastava, and Raduchel teach all the limitations of claim 2 above, and Nice further teaches:
The method of claim 2, further comprising: wherein the one or more rule sets or executable logic is applied to the applicant information to assess applicant prequalification or product eligibility for each lender of the at least one lender within the lender specific broker corresponding to said each lender, within the jailed and self-contained environment (¶ 33: borrower information matched with lender criteria; ¶ 51–52: terms decided after prequalification).
For claim 6, Nice, Thomas, Srivastava, and Raduchel teach all the limitations of claim 2 above, and Nice further teaches:
The method of claim 2, further comprising: . . . sending the prequalification request and applicant information to the lender-based loan origination system for the at least one lender having said lender-based loan origination system (¶ 31: borrower information with request application sent).
Nice does not teach: wherein the one or more rule sets or executable logic is applied to the prequalification request and applicant information within the lender specific broker to, at least for one lender, modify the applicant information and prequalification request to match required lender parameters for an application protocol interface of a lender-based loan origination system which is in communication with the lender specific broker.
	Thomas, however, teaches:
wherein the one or more rule sets or executable logic is applied to the prequalification request and applicant information within the lender specific broker to, at least for one lender, modify the applicant information and prequalification request to match required lender parameters for an application protocol interface of a lender-based loan origination system which is in communication with the lender specific broker (¶ 38: applicant information may be updated).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the lender matching in Nice, the containers in Raduchel, and the encrypted data in Srivastava by adding the applicant information from Thomas.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of reducing the burdens on applicants with loan applications—a benefit explicitly disclosed by Thomas (¶ 5: challenge of automating loan processing without damaging applicant credit or placing other burdens; ¶ 6: invention addresses issues in part through cryptographic tokens on blockchain).  Nice, Thomas, and Srivastava are all related to loan transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient by combining these methods together.
For claim 7, Nice, Thomas, Srivastava, and Raduchel teach all the limitations of claim 6 above, and Nice further teaches:
The method of claim 6, further comprising: assessing applicant prequalification for the at least one lender having said lender-based loan origination system (¶ 33: borrower information matched with lender criteria); and
returning an output response to the lender specific broker in the jailed and self-contained environment (¶ 51–52: lender receives result).
For claim 8, Nice, Thomas, Srivastava, and Raduchel teach all the limitations of claim 2 above, and Srivastava further teaches:
The method of claim 6, further comprising: transforming the returned output response by the lender specific broker from parameters matching the application protocol interface of the lender-based loan origination system to a non-lender specific universal format used in the jailed and self-contained environment (¶ 86: format updated); and
encrypting said returned output response in a universal non-lender specific format, to be decrypted in the particular user session (¶ 90–91: encrypted customer data, decrypted for sending to customer).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the lender matching in Nice, the containers in Raduchel, and the applicant information in Thomas by adding the encrypted data from Srivastava.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of reducing the burdens on applicants with loan applications—a benefit explicitly disclosed by Thomas (¶ 5: challenge of automating loan processing without damaging applicant credit or placing other burdens; ¶ 6: invention addresses issues in part through cryptographic tokens on blockchain).  Nice, Thomas, and Srivastava are all related to loan transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient by combining these methods together.
For claim 9, Nice, Thomas, Srivastava, and Raduchel teach all the limitations of claim 1 above, and Nice further teaches:
The method of claim 1, wherein the rule sets or executable logic may comprise at least one of boolean logic or machine-learning logic (¶ 33: match can be when all or only a certain number of criteria met).
For claim 10, Nice teaches:
A system comprising (¶ 54: computer program stored on storage medium for execution by computer system):
a memory (¶ 22: memory);
a server (¶ 22: server);
a lender confidential data repository comprising a database, present in said memory (¶ 24: database);
a processor coupled to said memory, the processor configured to (¶ 23: processor):
receive, at the server, through an application user interface, applicant information with respect to an application for applicant financing for a product with at least one lender, along with a request for prequalification, where said applicant information and request for prequalification are encrypted upon receipt, or encrypted at a predetermined later time, in a universal non-lender-specific format (¶ 29: web interface for prequalification request; ¶ 31: borrower information with request application encrypted; ¶ 46: user may use system);
receive, at the server, . . . one or more rule sets or executable logic for prequalifying an applicant from the at least one lender (¶ 39: loan criteria received) . . .;
apply, the one or more rule sets or executable logic to the applicant information to assess applicant prequalification for each lender of the at least one lender, to assess product eligibility for an applicant in lending from the at least one lender to purchase a particular product, and to further, if the applicant is found to prequalify for a lender and the product is eligible under a product eligibility process, assess pricing information in determining the terms for a loan offer (¶ 33: borrower information matched with lender criteria; ¶ 51-52: terms decided after prequalification);
 . . . a lender-agnostic format by the at least one lender-specific broker (¶ 42: lender information can be any format) . . ..
Nice does not teach: through another application user interface . . ., which is encrypted with a lender-specific key upon receipt of rule sets or executable logic for each such lender, or encrypted at a predetermined later time for each such lender, with a lender-specific key; decrypt autonomously, inside of a jailed and self-contained environment comprising a vault within the server, the rule sets or executable logic and applicant information, by at least one lender-specific broker for the at least one lender, wherein each one of the at least one lender-specific brokers corresponds to a particular lender of the at least one lender; generate encrypted outputs autonomously . . . within the jailed and self-contained environment based on the assessments; and transmit said encrypted outputs from said server through an application protocol interface, which sends the encrypted outputs onwards toward a user-facing application with segregated user sessions, and decrypt the outputs only in a particular user session of said application, such that the contents of the decrypted outputs are only visible to a particular user.
	Thomas, however, teaches:
through another application user interface . . ., which is encrypted with a lender-specific key upon receipt of rule sets or executable logic for each such lender, or encrypted at a predetermined later time for each such lender, with a lender-specific key (¶ 33: interface for lenders; ¶ 45: loan criteria encrypted with lender private key).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the lender matching in Nice by adding the encrypted lender interface from Thomas.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of reducing the burdens on applicants with loan applications—a benefit explicitly disclosed by Thomas (¶ 5: challenge of automating loan processing without damaging applicant credit or placing other burdens; ¶ 6: invention addresses issues in part through cryptographic tokens on blockchain).
The combination of Nice and Thomas does not teach: decrypt autonomously, inside of a jailed and self-contained environment comprising a vault within the server, the rule sets or executable logic and applicant information, by at least one lender-specific broker for the at least one lender, wherein each one of the at least one lender-specific brokers corresponds to a particular lender of the at least one lender; generate encrypted outputs autonomously . . . within the jailed and self-contained environment based on the assessments; and transmit said encrypted outputs from said server through an application protocol interface, which sends the encrypted outputs onwards toward a user-facing application with segregated user sessions, and decrypt the outputs only in a particular user session of said application, such that the contents of the decrypted outputs are only visible to a particular user.
	Srivastava, however, teaches:
decrypt autonomously, . . . the rule sets or executable logic and applicant information, by at least one lender-specific broker for the at least one lender, wherein each one of the at least one lender-specific brokers corresponds to a particular lender of the at least one lender (¶ 86: decrypt information);
generate encrypted outputs autonomously . . . within the jailed and self-contained environment based on the assessments (¶ 90: encrypted customer data); and
transmit said encrypted outputs from said server through an application protocol interface, which sends the encrypted outputs onwards toward a user-facing application with segregated user sessions, and decrypt the outputs only in a particular user session of said application, such that the contents of the decrypted outputs are only visible to a particular user (¶ 91: information decrypted for sending to customer).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the lender matching in Nice by adding the encrypted lender interface in Thomas by adding the encrypted data from Srivastava.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of protecting consumer information in lending transactions—a benefit explicitly disclosed by Srivastava (¶ 4–5: issue of sensitive information disclosure in lending markets; ¶ 8: invention addresses issue in part through encryptions).  Nice, Thomas, and Srivastava are all related to loan transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more secure by combining these systems together.
The combination of Nice, Thomas, and Srivastava does not teach: inside of a jailed and self-contained environment comprising a vault within the server.
	Raduchel, however, teaches:
inside of a jailed and self-contained environment comprising a vault within the server (¶ 28: containers, or jails, for multiple isolated user space).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the lender matching in Nice, the encrypted lender interface in Thomas, and the encrypted data from Srivastava by adding the containers from Raduchel.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of protecting user privacy information—a benefit explicitly disclosed by Raduchel (¶ 29: containers may be used in environments where privacy desired; ¶ 30: one such environment is protection against loss of personal information on mortgage loan applications).
For claim 11, Nice, Thomas, Srivastava, and Raduchel teach all the limitations of claim 10 above, and Thomas further teaches:
The system of claim 10, wherein the system further comprises a graphic user interface (GUI), wherein the processor is configured to receive applicant information through said GUI, by the application user interface, wherein said application user interface comprises an application protocol interface (API) (¶ 33: applicant interface; ¶ 30: application programming interface).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the lender matching in Nice, the containers in Raduchel, and the encrypted data in Srivastava by adding the interface from Thomas.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of reducing the burdens on applicants with loan applications—a benefit explicitly disclosed by Thomas (¶ 5: challenge of automating loan processing without damaging applicant credit or placing other burdens; ¶ 6: invention addresses issues in part through cryptographic tokens on blockchain).  Nice, Thomas, and Srivastava are all related to loan transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient by combining these systems together.
For claim 12, Nice, Thomas, Srivastava, and Raduchel teach all the limitations of claim 10 above, and Thomas further teaches:
The system of claim 10, wherein the system further comprises a graphic user interface (GUI), wherein the transmitted encrypted outputs by the processor are displayed on a GUI by the application protocol interface through which the encrypted outputs are transmitted (¶ 33: applicant interface).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the lender matching in Nice, the containers in Raduchel, and the encrypted data in Srivastava by adding the interface from Thomas.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of reducing the burdens on applicants with loan applications—a benefit explicitly disclosed by Thomas (¶ 5: challenge of automating loan processing without damaging applicant credit or placing other burdens; ¶ 6: invention addresses issues in part through cryptographic tokens on blockchain).  Nice, Thomas, and Srivastava are all related to loan transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient by combining these systems together.


For claim 13, Nice, Thomas, Srivastava, and Raduchel teach all the limitations of claim 11 above, and Thomas further teaches:
The system of claim 11, wherein the transmitted encrypted outputs by the processor are displayed on the GUI by the application protocol interface through which the encrypted outputs are transmitted (¶ 33: applicant interface).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the lender matching in Nice, the containers in Raduchel, and the encrypted data in Srivastava by adding the interface from Thomas.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of reducing the burdens on applicants with loan applications—a benefit explicitly disclosed by Thomas (¶ 5: challenge of automating loan processing without damaging applicant credit or placing other burdens; ¶ 6: invention addresses issues in part through cryptographic tokens on blockchain).  Nice, Thomas, and Srivastava are all related to loan transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient by combining these systems together.
For claim 14, Nice, Thomas, Srivastava, and Raduchel teach all the limitations of claim 10 above, and Thomas further teaches:
The system of claim 10, the processor further configured to: store the one or more rule sets or executable logic for prequalifying an applicant, inside of the jailed and self-contained environment in the database of the lender confidential data repository (¶ 45: loan criteria stored).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the lender matching in Nice, the containers in Raduchel, and the encrypted data in Srivastava by adding the storage from Thomas.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of reducing the burdens on applicants with loan applications—a benefit explicitly disclosed by Thomas (¶ 5: challenge of automating loan processing without damaging applicant credit or placing other burdens; ¶ 6: invention addresses issues in part through cryptographic tokens on blockchain).  Nice, Thomas, and Srivastava are all related to loan transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient by combining these systems together.
For claim 15, Nice, Thomas, Srivastava, and Raduchel teach all the limitations of claim 2 above, and Thomas further teaches:
The system of claim 14, further wherein the each lender of the at least one lender may access and manipulate or edit only their rule sets or executable logic, and not that of any other lender, for prequalifying an applicant through a lender portal application user interface, wherein once any editing by a lender of the at least one lender takes place in the lender portal, a lender confidential data service is automatically called to make corresponding changes to rules or executable logic in the database of the lender confidential data repository for that lender (¶ 68: private key for private access to lenders).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the lender matching in Nice, the containers in Raduchel, and the encrypted data in Srivastava by adding the private key from Thomas.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of reducing the burdens on applicants with loan applications—a benefit explicitly disclosed by Thomas (¶ 5: challenge of automating loan processing without damaging applicant credit or placing other burdens; ¶ 6: invention addresses issues in part through cryptographic tokens on blockchain).  Nice, Thomas, and Srivastava are all related to loan transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient by combining these systems together.
For claim 16, Nice, Thomas, Srivastava, and Raduchel teach all the limitations of claim 14 above, and Nice further teaches:
The system of claim 14, wherein the rule sets may comprise at least one of boolean logic or machine-learning logic (¶ 33: match can be when all or only a certain number of criteria met).
For claim 17, Nice, Thomas, Srivastava, and Raduchel teach all the limitations of claim 10 above, and Nice further teaches:
The system of claim 10, where the processor is further configured to: apply the one or more rule sets or executable logic to the applicant information to assess applicant prequalification or product eligibility for each lender of the at least one lender within the lender specific broker corresponding to said each lender, within the jailed and self-contained environment (¶ 33: borrower information matched with lender criteria; ¶ 51–52: terms decided after prequalification).
For claim 18, Nice, Thomas, Srivastava, and Raduchel teach all the limitations of claim 10 above, and Nice further teaches:
The system of claim 10, wherein the processor is further configured to: . . . send the prequalification request and applicant information to the lender-based loan origination system for the at least one lender having said lender-based loan origination system (¶ 31: borrower information with request application sent).
Nice does not teach: apply the one or more rule sets or executable logic to the prequalification request and applicant information within the lender specific broker to, at least for one lender of the at least one lender, modify the applicant information and prequalification request to match required lender parameters for an application protocol interface of a lender-based loan origination system which is in communication with the lender specific broker.
	Thomas, however, teaches:
apply the one or more rule sets or executable logic to the prequalification request and applicant information within the lender specific broker to, at least for one lender of the at least one lender, modify the applicant information and prequalification request to match required lender parameters for an application protocol interface of a lender-based loan origination system which is in communication with the lender specific broker (¶ 38: applicant information may be updated).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the lender matching in Nice, the containers in Raduchel, and the encrypted data in Srivastava by adding the applicant information from Thomas.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of reducing the burdens on applicants with loan applications—a benefit explicitly disclosed by Thomas (¶ 5: challenge of automating loan processing without damaging applicant credit or placing other burdens; ¶ 6: invention addresses issues in part through cryptographic tokens on blockchain).  Nice, Thomas, and Srivastava are all related to loan transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient by combining these systems together.
For claim 19, Nice, Thomas, Srivastava, and Raduchel teach all the limitations of claim 10 above, and Nice further teaches:
The system of claim 18, wherein the processor is further configured to: receive a returned output response from the lender-based loan origination system (¶ 31: borrower information with request application sent).
Nice does not teach: transform the returned output response via the lender specific broker, from parameters matching the application protocol interface of the lender-based loan origination system to a non-lender specific universal format used in the jailed and self-contained environment of the server; and encrypt said returned output response in a universal non-lender specific format, to be decrypted in the particular user session.
	Srivastava, however, teaches:
transform the returned output response via the lender specific broker, from parameters matching the application protocol interface of the lender-based loan origination system to a non-lender specific universal format used in the jailed and self-contained environment of the server (¶ 86: format updated); and
encrypt said returned output response in a universal non-lender specific format, to be decrypted in the particular user session (¶ 90–91: encrypted customer data, decrypted for sending to customer).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the lender matching in Nice, the containers in Raduchel, and the applicant information in Thomas by adding the encrypted data from Srivastava.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of reducing the burdens on applicants with loan applications—a benefit explicitly disclosed by Thomas (¶ 5: challenge of automating loan processing without damaging applicant credit or placing other burdens; ¶ 6: invention addresses issues in part through cryptographic tokens on blockchain).  Nice, Thomas, and Srivastava are all related to loan transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient by combining these systems together.
For claim 20, Nice teaches:
A non-transitory computer readable medium storing instructions that when executed by one or more processors of a device cause the one or more processors to (¶ 54: computer program stored on storage medium for execution by computer system):
receive, at a server, through an graphical user interface (GUI), applicant information with respect to an application for applicant financing for a product with at least one lender, along with a request for prequalification, where said applicant information and request for prequalification are encrypted upon receipt, or encrypted at a predetermined later time, in a universal non-lender-specific format (¶ 29: web interface for prequalification request; ¶ 31: borrower information with request application encrypted; ¶ 46: user may use system);
receive, at the server, . . . one or more rule sets or executable logic for prequalifying an applicant from the at least one lender (¶ 39: loan criteria received) . . .;
apply the one or more rule sets or executable logic to the applicant information to assess applicant prequalification for each lender of the at least one lender, to assess product eligibility for an applicant in lending from the at least one lender to purchase a particular product, and to further, if the applicant is found to prequalify for a lender and the product is eligible under a product eligibility process, assess pricing information in determining the terms for a loan offer (¶ 33: borrower information matched with lender criteria; ¶ 51-52: terms decided after prequalification);
 . . . a lender-agnostic format by the at least one lender-specific broker (¶ 42: lender information can be any format) . . ..
Nice does not teach: through another application user interface . . ., which is encrypted upon receipt, or encrypted at a predetermined later time for each such lender, with a lender-specific key; decrypt autonomously, inside of a jailed and self-contained environment comprising a vault within the server, the rule sets or executable logic and applicant information, by at least one lender-specific broker for the at least one lender, wherein each one of the at least one lender-specific brokers corresponds to a particular lender of the at least one lender; generate encrypted outputs autonomously . . . within the jailed and self-contained environment based on the assessments; and transmit said encrypted outputs to an application protocol interface, sending the encrypted outputs onwards toward a user-facing application with segregated user sessions, and decrypt the outputs only in a particular user session, on the GUI, of said application, such that the contents of the decrypted outputs are only visible to a particular user.
	Thomas, however, teaches:
through another application user interface . . ., which is encrypted upon receipt, or encrypted at a predetermined later time for each such lender, with a lender-specific key (¶ 33: interface for lenders; ¶ 45: loan criteria encrypted with lender private key).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the lender matching in Nice by adding the encrypted lender interface from Thomas.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of reducing the burdens on applicants with loan applications—a benefit explicitly disclosed by Thomas (¶ 5: challenge of automating loan processing without damaging applicant credit or placing other burdens; ¶ 6: invention addresses issues in part through cryptographic tokens on blockchain).
The combination of Nice and Thomas does not teach: decrypt autonomously, inside of a jailed and self-contained environment comprising a vault within the server, the rule sets or executable logic and applicant information, by at least one lender-specific broker for the at least one lender, wherein each one of the at least one lender-specific brokers corresponds to a particular lender of the at least one lender; generate encrypted outputs autonomously . . . within the jailed and self-contained environment based on the assessments; and transmit said encrypted outputs to an application protocol interface, sending the encrypted outputs onwards toward a user-facing application with segregated user sessions, and decrypt the outputs only in a particular user session, on the GUI, of said application, such that the contents of the decrypted outputs are only visible to a particular user.
	Srivastava, however, teaches:
decrypt autonomously, . . . the rule sets or executable logic and applicant information, by at least one lender-specific broker for the at least one lender, wherein each one of the at least one lender-specific brokers corresponds to a particular lender of the at least one lender (¶ 86: decrypt information);
generate encrypted outputs autonomously . . . within the jailed and self-contained environment based on the assessments (¶ 90: encrypted customer data); and
transmit said encrypted outputs to an application protocol interface, sending the encrypted outputs onwards toward a user-facing application with segregated user sessions, and decrypt the outputs only in a particular user session, on the GUI, of said application, such that the contents of the decrypted outputs are only visible to a particular user (¶ 91: information decrypted for sending to customer).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the lender matching in Nice by adding the encrypted lender interface in Thomas by adding the encrypted data from Srivastava.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of protecting consumer information in lending transactions—a benefit explicitly disclosed by Srivastava (¶ 4–5: issue of sensitive information disclosure in lending markets; ¶ 8: invention addresses issue in part through encryptions).  Nice, Thomas, and Srivastava are all related to loan transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more secure by combining these systems together.
The combination of Nice, Thomas, and Srivastava does not teach: inside of a jailed and self-contained environment comprising a vault within the server.
	Raduchel, however, teaches:
inside of a jailed and self-contained environment comprising a vault within the server (¶ 28: containers, or jails, for multiple isolated user space).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the lender matching in Nice, the encrypted lender interface in Thomas, and the encrypted data in Srivastava by adding the containers from Raduchel.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of protecting user privacy information—a benefit explicitly disclosed by Raduchel (¶ 29: containers may be used in environments where privacy desired; ¶ 30: one such environment is protection against loss of personal information on mortgage loan applications).
Response to Arguments
Claim Rejections Under 35 U.S.C. § 101
Applicant’s arguments filed on July 26, 2022 have been fully considered but they are not persuasive.
First, Applicant argues that claims 1–9 are not directed to an abstract idea because they do not recite performing a loan transaction.  Applicant explains that claim 1 does not recite the specific limitations cited in the rejection under 35 U.S.C. 101.  The claims, however, are interpreted based on the claim language read in light of the specification.  The language in claim 1 is directed to a rule set for an entity for approving or denying a user’s request relating to an inquiry.  When read in light of the specification, these open ended terms can only be understood to refer to approvals for lender inquiries (Specification ¶ 15: “Provided herein are system, apparatus, device, method and/or computer program product embodiments, and/or combinations and sub-combinations thereof, for utilizing a multi-lender architecture”).  Furthermore, even if claim 1 is not directed specifically to a loan transaction, the claim language is still directed to performing a transaction between the “user” and the “entity” based on the user’s inquiry.  Claim 1, therefore, is still directed to performing a transaction through a secure system, which is a method of organizing human activity because it recites a commercial interaction.  Thus, claims 1–20 do recite an abstract idea.
Next, Applicant argues that even if the claims are directed to an abstract idea, they are integrated into a practical application because they recite a technical solution to a technological problem.  Applicant explains that the claims provide a computing architecture—jailed and self-contained environment comprising a vault within a server—for secure, autonomous, and agnostic operations of lender processes, which is an improvement to the technological problem of data security.  The improvement provided by the claims, however, is to the abstract idea of the loan transaction itself.  This transaction is made more secure by being implemented on this secure system.  The claims are therefore merely applying this jailed and self-contained environment to the abstract idea of lender transactions, rather than improving to the technology itself in any way.  Thus, claims 1–20 do not include additional elements sufficient to integrate the claims into a practical application.


Claim Rejections Under 35 U.S.C. § 103
Applicant’s arguments filed on July 26, 2022 with respect to claims 1–20 have been fully considered but they are not persuasive.
Regarding the independent claims, Applicant argues that Thomas (U.S. Patent App. No. 2019/0333142) and Srivastava (U.S. Patent App. No. 2020/0311808) are directed to blockchain storage systems and therefore teach away from the self-contained environment recited in the claimed invention.  Applicant explains that a blockchain is commonly administered across a peer-to-peer network and commonly allows participants to verify and audit transactions independently, both of which would not be a self-contained environment.  Applicant, however, has not cited any teaching of Thomas or Srivastava themselves that teaches away from the claimed invention.  Thomas has been cited to disclose encrypting loan criteria with a lender private key, and Srivastava has been cited to disclose encrypting and decrypting customer data.  Even if these references disclose blockchain technology, they have been cited only to disclose these features that keep data private.  And, Applicant has failed to point to any citations of Thomas or Srivastava that teaches away from using these features to improve privacy of data.  Applicant further argues that the rejection fails to cite how the non-blockchain teachings of Nice (U.S. Patent App. No. 2006/0178983) would be modified to be operational with the blockchain teachings of Thomas and Srivastava.  Merely being directed to different systems, however, does not make Nice inoperable with Thomas and Srivastava.  And, Applicant has not cited any teachings in the prior art that indicate that Nice would not be operable with these references.  Rather, these references are all related to loan transaction systems, and the features recited in Thomas and Srivastava would have been operational even if applied to Nice.  Finally, Applicant argues that the rejection fails to cite how blockchain teachings of Thomas and Srivastava would be modified to be operational with the container structure taught by Raduchel (U.S. Patent App. No. 2016/0050272).  Applicant again, however, fails to cite any teachings in the prior art references themselves that indicate that these disclosures would be inoperable together.  As discussed above, Thomas and Srivastava are only cited to disclose features relating to encryption of data and private keys, which would be compatible with the features of Raduchel.  Even if Thomas and Srivastava are directed to a different type of system—blockchain systems—that does not automatically make them inoperable with the system in Raduchel.  Rather, these features recited in Thomas and Srivastava would have been operational in the same way even if applied with Raduchel.  Thus, the cited references, in combination, do disclose all the limitations of the claimed invention.
Applicant argues that the dependent claims are allowable by virtue of their dependence on claims 1 and 10, which were amended to overcome the rejection under 35 U.S.C. 103.  As discussed above, however, the combination of Nice, Thomas, Srivastava, and Raduchel discloses all the limitations of claims 1 and 10.  Thus, Applicant’s arguments with respect to claims 2–9 and 11–19 are not persuasive.
Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Those prior art references are as follows:
Pawlusiak et al., U.S. Patent App. No. 2013/0218752, discloses credit approval based on pre-qualifying applicant identification information.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIVESH PATEL whose telephone number is (571) 272–3430.  The examiner can normally be reached on Monday–Friday 12:00 PM–8:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272–8105.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.



/DIVESH PATEL/Examiner, Art Unit 3696  

/JOSEPH W. KING/Primary Examiner, Art Unit 3696